Citation Nr: 1524953	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an asbestos-related lung disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter is before the Board of Veterans' Appeals (the Board) from rating decisions dated in December 2007, January 2011, and June 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2011 and February 2012, the Board remanded the Veteran's claim for entitlement to service connection for an asbestos-related lung disorder.  In June 2013, the Board denied service connection.  The Veteran appealed the claim to the Court of Appeals for Veterans Claims (Court).  In July 2014, the parties issued a Joint Motion for Remand (JMR), vacating the June 2013 Board decision, and remanding for additional action in accordance with the JMR.  In October 2014, the Board remanded the claim for additional development.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that claimants seeks benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.  Id. at 4.  The requirement to liberally construe a claim, and the recognition that claimants generally are not competent to provide opinions as to diagnoses that require medical training, compel the Secretary to view and develop a claim for benefits based on the reported symptoms and not just a particular, unconfirmed "diagnosis."  Here, however, the Board has limited its review to lung disorder related to asbestos exposure.  The Veteran has been previously denied entitlement to service connection for a restrictive lung disorder due to sarcoidosis and entitlement to service connection for sarcoidosis.  In his March 2009 substantive appeal, the Veteran specifically noted that he was not appealing his claim to reopen a claim of entitlement to service connection to sarcoidosis.

The Board notes that the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in September 2009 appointing Disabled American Veterans (DAV) as his representative.  However, he later withdrew his representative.  He specifically informed VA that he would be representing himself in correspondence dated in February 2011.  The VA subsequently sent the Veteran a letter in April 2011 asking him to indicate whether he wished to secure representation in his matter before the Board, to which the Veteran did not reply.  While DAV submitted a written brief on the Veteran's behalf in March 2013, the record does not show that the Veteran reappointed this organization as his representative.  Thus, the Board will assume that the Veteran wishes to proceed unrepresented in the adjudication of his claims currently on appeal.

The Board notes that a July 2014 statement of the case issued in this case addressed additional issues of entitlement to service connection for a left foot condition and tinnitus.  While the Veteran submitted a substantive appeal in November 2014, he noted that he was limiting his appeal to several issues.  Significantly, neither a left heel spur/plantar fasciitis (left foot condition) nor tinnitus was listed as an issue that the Veteran wished to appeal.  Accordingly, those issues are not before the Board.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On a VA Form 9 dated in November 2014, the Veteran requested a Travel Board hearing before the Board.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2014).  Thus, a remand is necessary to afford the Veteran his requested hearing for the issues perfected on appeal.

In a June 2014 rating decision, the RO denied entitlement to service connection for prostate cancer and diabetes mellitus.  In his November 2014 VA Form 9, the Veteran expressed disagreement with the denials of entitlement to service connection for prostate cancer and diabetes mellitus.  The AOJ has not yet issued a statement of the case (SOC) regarding these issues.  Given the Board's determination that the Veteran filed a timely notice of disagreement with the June 2014 rating action, denying entitlement to service connection for prostate cancer and diabetes mellitus, and the fact the AOJ has yet to issue a relevant SOC, the Board has no discretion and is obligated to remand the issue to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should issue an SOC to the Veteran addressing the matters of entitlement to service connection for prostate cancer and diabetes mellitus, including citation to all relevant law and regulation pertinent to the claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely subsequently perfected, these issues should be returned to the Board for further appellate consideration, if otherwise in order.

2. The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing for the perfected issues on appeal in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

